EXHIBIT 10.2


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.





DRUG DISCOVERY AND DEVELOPMENT OPTION AND LICENSE AGREEMENT
THIS DRUG DISCOVERY AND DEVELOPMENT OPTION AND LICENSE AGREEMENT (the
“Agreement”) is made effective as of July 17, 2013 (“Effective Date”) by and
between Array BioPharma Inc., a Delaware corporation, having its principal
offices located at 3200 Walnut, Boulder, CO 80301 (“Array”), and Celgene
Corporation, a Delaware corporation, having its principal offices located at
86 Morris Avenue, Summit, NJ 07901 (“Celgene U.S.”) and Celgene Alpine
Investment Co., LLC, a Delaware limited liability company located at 86 Morris
Avenue, Summit, New Jersey 07901, United States of America (“Alpine” and,
collectively, with Celgene U.S., “Celgene”).
BACKGROUND
A.    Array has skills, expertise and technology relating to the discovery and
development of therapeutics that modulate molecular targets involved in oncology
and other disease areas.
B.    Celgene is engaged in the discovery, development and commercialization of
therapeutics in the fields of oncology and immunological diseases.
C.    Celgene and Array desire to apply Array’s expertise and technology to the
discovery, optimization and development of small molecule compounds that
directly bind and modulate [ * ], and to provide for the development and
commercialization of certain products based on such compounds, all on the terms
and conditions set forth in this Agreement.
D.    Celgene U.S. will retain all rights and obligations (including
intellectual property rights) under the Agreement inside the United States and
Alpine will retain all rights and obligations (including intellectual property
rights) under the Agreement outside the United States.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:



--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
The following terms shall have the following meanings as used in this Agreement:
1.1    “[ * ]” shall mean those [ * ] previously agreed by the Parties.
1.2    “Affiliate” of a Party shall mean any person, corporation or other entity
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Party, as the case may be,
for so long as such control exists. As used in this Section 1.1, “control” shall
mean: (a) to possess, directly or indirectly, the power to direct the management
and policies of such person, corporation or other entity, whether through
ownership of voting securities or by contract relating to voting rights or
corporate governance; or (b) direct or indirect beneficial ownership of at least
fifty percent (50%) (or such lesser percentage that is the maximum allowed to be
owned by a foreign corporation in a particular jurisdiction) of the voting share
capital in such person, corporation or other entity.
1.3    “Analog” shall mean, with respect to a specific Development Compound,
Development Back-Up Compound, Collaboration Compound, Collaboration Back-Up
Compound or Abandoned Compound, molecules (a) that have the same core structure
(meaning exact atom arrangement that makes up the original core structure
present in the structure of such specific chemical compound, minus any
substituent R groups) as such specific Development Compound, Development Back-Up
Compound, Collaboration Compound, Collaboration Back-Up Compound or Abandoned
Compound; (b) that modulates the; and (c) that has [ * ].
1.4    “Annual Net Sales” shall mean total Net Sales of Licensed Products in a
particular calendar year, as derived from audited financial statements of
Celgene (or the applicable Affiliate or Sublicensee), provided, however, that
Celgene shall use U.S. generally accepted accounting principles to calculate in
good faith the Net Sales from any entities that are not audited or have not
completed their audit within seventy-five (75) days of the end of the preceding
calendar year.
1.5    “Array Technology” shall mean the Array Patents and Array Know-How.

-2-

--------------------------------------------------------------------------------



1.5.1    “Array Know-How” shall mean any and all Information Controlled by Array
and created prior to the Effective Date that: (a) covers a Collaboration
Compound or a Collaboration Back-Up Compound (including the composition of
matter, or manufacture or any use thereof); and (b) is necessary for Celgene to
exercise the rights licensed to it under the Agreement or perform its
obligations with respect to Collaboration Compounds, Collaboration Back-Up
Compounds and Licensed Products under the Agreement. For the purposes of the
license granted in Section 5.1.2, Array Know-How shall also include any and all
Information Controlled by Array and created prior to the Effective Date that is
necessary for, or specifically pertains to, the discovery, development or use of
Compounds, Development Compounds and Development Back-Up Compounds.
1.5.2    “Array Patents” shall mean all Patents owned or Controlled by Array (a)
as of the Effective Date, or (b) during the Term of this Agreement to the extent
that such Patents claim Array Know-How, in each case that: (i) claim a
Collaboration Compound or a Collaboration Back-Up Compound (including the
composition of matter, or manufacture or any use thereof); and (ii) are
necessary for Celgene to exercise the rights licensed to it under the Agreement
or perform its obligations with respect to Collaboration Compounds,
Collaboration Back-Up Compounds and Licensed Products under the Agreement. For
the purposes of the license granted in Section 5.1.2, Array Patents shall also
include all Patents owned or Controlled by Array as of the Effective Date
covering inventions that are necessary for the discovery, development, or use of
Compounds, Development Compounds and Development Back-Up Compounds.
Notwithstanding Sections 1.5.1 and 1.5.2 above, the Array Technology shall not
include Collaboration Patents or Collaboration Know-How.
1.6    “Celgene Compound” shall mean a chemical entity provided to Array by
Celgene, in Celgene’s sole discretion, and agreed on by the JRC as evidenced by
written notice that such chemical entity is provided for research and
development purposes under this Agreement.
1.7    “Celgene Technology” shall mean the Celgene Patents and Celgene Know-How.
1.7.1    “Celgene Know-How” shall mean any and all Information Controlled by
Celgene and (a) created prior to the Effective Date or during the Option Term
that is necessary for the

-3-

--------------------------------------------------------------------------------



discovery, development, manufacture, use or sale of Compounds, Development
Compounds and Back-Up Compounds directed to each Target for which Celgene does
not exercise the Celgene Product Option, and (b) which is contributed by Celgene
during the Option Term, in Celgene’s sole discretion, to the collaboration
hereunder, as evidenced by written notice from Celgene to Array and agreed on by
the JRC.
1.7.2    “Celgene Patents” shall mean all Patents owned or Controlled by Celgene
(a) prior to the Effective Date or during the Option Term covering inventions
that are necessary for the discovery, development, manufacture, use or sale of
Compounds, Development Compounds and Back-Up Compounds directed to each Target
for which Celgene does not exercise the Celgene Product Option, and (b) which
are contributed by Celgene during the Option Term, in Celgene’s sole discretion,
the collaboration hereunder, as evidenced by written notice from Celgene to
Array and agreed on by the JRC.
Notwithstanding Sections 1.7.1 and 1.7.2 above, the Celgene Technology shall not
include Collaboration Patents or Collaboration Know-How.
1.8    “Collaboration Compound” means each Development Compound for which
Celgene has exercised its Celgene Product Option under Section 4.1.1(b) of this
Agreement and which is identified in the written notice given by Celgene to
effect such exercise.
1.9    “Collaboration Technology” shall mean the Collaboration Patents and
Collaboration Know-How.
1.9.1    “Collaboration Know-How” shall mean any Information generated, solely
or jointly, by employees, consultants or agents of Array and/or Celgene in the
course of performing activities under the Discovery Program or, solely with
respect to Array, activities directed to the development, manufacture and/or use
of Compounds, Development Compounds, Collaboration Compounds, Development
Back-Up Compounds, Collaboration Back-Up Compounds, Licensed Products, in each
case during the Option Term.

-4-

--------------------------------------------------------------------------------



1.9.2    “Collaboration Patents” shall mean all Patents covering inventions
conceived or created, solely or jointly, by employees, consultants or agents of
Array and/or Celgene in the course of performing activities under the Discovery
Program or, solely with respect to Array, activities directed to the
development, manufacture and/or use of Compounds, Development Compounds,
Collaboration Compounds, Development Back-Up Compounds, Collaboration Back-Up
Compounds or Licensed Products, in each case during the Option Term.
1.10    “Combination Product” shall mean a Licensed Product that is a
pharmaceutical preparation for human use incorporating two or more
therapeutically active ingredients and including a Collaboration Compound as one
of its active ingredients. Notwithstanding the foregoing, drug delivery
vehicles, adjuvants, and excipients shall not be deemed to be “therapeutically
active ingredients,” and their presence shall not be deemed to create a
Combination Product under this Section 1.10.
1.11    “Compound” shall mean a small molecule chemical entity (a) that is (i)
synthesized and/or assayed against the Target by Array prior to the Effective
Date, (ii) first synthesized and/or assayed by or on behalf of a Party in the
course of performing activities under the Discovery Program, or (iii) a Celgene
Compound; (b) that modulates the Target, the mechanism of action of which is a
specific interaction with the Target; and (c) that [ * ].
1.12    “Control” (including any variations, such as “Controlled” or
“Controlling”), with respect to any Compound or intellectual property rights,
shall mean rights to a Compound or intellectual property sufficient to grant the
applicable license under this Agreement, without violating the terms of any
agreement or other arrangement with any Third Party or, without the other
Party’s written consent, requiring any payment to a Third Party.
1.13    “Derivative” shall mean a molecule (a) that is synthesized using the
same synthetic route such that such molecule is derived from the Development
Compound by one synthetic step and such that any compound modifications (i.e.,
differences between such molecule and the corresponding Development Compound)
are readily determined to be related to or derived from the Development
Compound, and (b) that has [ * ].

-5-

--------------------------------------------------------------------------------



1.14    “Development Back-Up Compound” shall mean, with respect to each Compound
designated as a Development Compound, an additional Lead Compound suitable for
clinical development designated in accordance with Section 3.4.3 below.
1.15    “Development Compound” shall mean a Compound that is designated for
further development in clinical trials, in accordance with Section 3.4.2 below.
1.16    “Diligent Efforts” shall mean the carrying out of obligations or tasks
in a manner consistent with the efforts a Party devotes to a product or a
research, development or marketing project at a similar stage of research or
development that is of similar market potential, profit potential or strategic
value resulting from its own research efforts, but in no event using less than
the commercially reasonable standards applied by other public biotechnology
companies to their pharmaceutical products at a similar stage of research or
development that is of similar market potential, profit potential or strategic
value.
1.17    “FDA” shall mean the United States Food and Drug Administration, or any
successor entity thereto performing similar functions.
1.18    “FD&C Act” shall mean the United States Federal Food, Drug, and Cosmetic
Act, as amended from time to time, and the regulations promulgated thereunder,
as amended from time to time.
1.19     “GAAP” shall mean generally accepted accounting principles as
applicable in the United States of America provided that, to the extent that a
Party adopts International Financial Reporting Standards (IFRS), then "GAAP"
means International Financial Reporting Standards (IFRS), consistently applied.
1.20    “Information” shall mean materials, data and other information relating
to the subject matter of this Agreement and including: (a) techniques and data,
including screens, models, inventions, methods, test data (including,
pharmacological, toxicological and clinical test data), analytical and quality
control data, marketing, pricing, distribution, costs, and sales data,
manufacturing information, and patent and legal data or descriptions (to the
extent that disclosure thereof would not result in loss or waiver of privilege
or similar protection); (b) compositions of matter, including compounds,

-6-

--------------------------------------------------------------------------------



biological materials and assays; and (c) the subject matter and content of all
JRC and JCC discussions and meetings. As used herein, “clinical test data” shall
be deemed to include all information related to the preclinical testing of a
Compound or Licensed Product, including patient report forms, investigators’
reports, biostatistical, pharmaco-economic and other related analyses,
regulatory filings and communications, and the like.
1.21    “Initiation” of a particular clinical trial shall be deemed to occur
upon the date of first dosing of the first subject in such trial.
1.22    “Licensed Product” shall mean a product that incorporates a
Collaboration Compound or a Collaboration Back-Up Compound as an active
ingredient.
1.23    “Marketing Approval” shall mean all approvals, licenses, registrations
or authorizations of a Regulatory Authority in a country necessary for the
manufacture, use, storage, import, marketing and sale of a Licensed Product in
such country.
1.24    “Marketing Approval Application” or “MAA” shall mean a New Drug
Application (as defined in 21 C.F.R. § 314.50 et. seq.) or a comparable
application for Marketing Approval (not including pricing or reimbursement
approval) in another jurisdiction, in each case with respect to a Licensed
Product.
1.25    “Marketing Exclusivity” shall mean, with respect to a Licensed Product
that the Licensed Product has been granted marketing exclusivity afforded
approved drug products pursuant to (a) Sections 505(c), 505(j), and 505A of the
FD&C Act or its equivalent in a country other than the United States, or (b) the
orphan drug exclusivity afforded approved drugs designated for rare diseases or
conditions under Sections 526 and 527 of the FD&C Act or its equivalent in a
country other than the United States, or (c) applicable law covering the
Licensed Product which precludes the Regulatory Authority in a country from
granting Marketing Approval for another product that contains the same active
ingredient as that which is contained in the applicable Licensed Product.
1.26    “Net Sales” shall mean the gross amounts billed or invoiced by Celgene,
its Affiliates or Sublicensees to non-Sublicensee Third Parties for the sale or
other commercial disposition of Licensed

-7-

--------------------------------------------------------------------------------



Products less deductions actually allowed or reserved in accordance with GAAP:
(a) credits or allowances actually granted for damaged or spoiled product,
returns, recalls or rejections of Licensed Products, and retroactive price
adjustments; (b) normal and customary trade, cash and quantity discounts,
allowances and credits for such Licensed Products; (c) sales, value added,
excise or similar taxes paid or allowed, or other governmental charges imposed
upon the importation, use or sale of Licensed Products; (d) fees paid to
distributors and chargebacks, rebates or similar payments to customers with
respect to such Licensed Products, including managed health care organizations,
wholesalers, distributors, buying groups, retailers, health care insurance
carriers, pharmacy benefit management companies, health maintenance
organizations or other institutions or health care organizations or to any
Governmental Authority or Regulatory Authority, including, but not limited to
any federal, state/provincial, local and other governments, their agencies and
purchasers and reimbursers; and (e) special packaging costs, freight, postage,
shipping and insurance charges related to delivery of such Licensed Products. 
Sales or other transfers between Celgene, its Affiliates and any dispositions of
any Licensd Products for pre-clinical or clinical testing required in connection
with obtaining Regulatory Approval of any Licensed Products, in each case,
without charge, shall be excluded from the computation of Net Sales. There shall
be no double counting in determining the foregoing deductions from gross amounts
invoiced to calculate Net Sales.  The calculations set forth in this Section
shall be determined in accordance with GAAP.
In the event a Licensed Product is sold which is a Combination Product, for
purposes of determining royalty payments due Array under Section 6.5, Net Sales
of Combination Products shall be calculated by multiplying the Net Sales of the
Combination Product during the applicable reporting period by the fraction
A/(A+B), in which “A” is the average sales price of the Licensed Product when
such Licensed Product comprising a single Collaboration Compound or
Collaboration Back-Up Compound as the sole therapeutically active ingredient is
sold separately in substantial quantities, and “B” is the average sales price of
the other therapeutically active ingredients contained in the Combination
Product sold separately in substantial quantities; in each case during the
applicable reporting period. In the event that no separate sales of either the
Licensed Product comprising a single Collaboration Compound or Collaboration
Back-Up Compound, as the case may be, as the sole therapeutically active
ingredient or the other therapeutically active ingredients of the Combination
Product are made during

-8-

--------------------------------------------------------------------------------



the applicable reporting period, or if the average sales price for a particular
therapeutically active ingredient cannot be determined for the applicable
reporting period, the respective average sales prices during the most recent
reporting period in which sales of both occurred shall be used. In the event
that either or both of A or (and) B is (are) not available, then Net Sales of
Combination Products for the purposes of determining royalty payments hereunder
shall be reasonably allocated based on the relative values contributed by each
component, and agreement by the Parties to such allocation shall not be
unreasonably withheld or delayed.
1.27    “Option Term” shall have the meaning set forth in Section 4.1.1(a).
1.28    “Party” or “Parties” shall mean Array and/or Celgene.
1.29    “Patent” shall mean any patents and patent applications, together with
all additions, divisions, continuations, continuations-in-part, substitutions,
reissues, re-examinations, extensions, registrations, patent term extensions,
supplemental protection certificates and renewals of any of the foregoing.
1.30    “Phase III” shall mean a human clinical trial, the principal purpose of
which is to establish safety and efficacy in study subjects with the disease or
condition being studied, as further described in 21 C.F.R. §312.21(c) (including
any such clinical study in a country other than the United States), which is
designed and intended to be of a size and statistical power sufficient to serve
as a pivotal study to support the filing of a MAA for the indication being
studied.
1.31    “Regulatory Authority” shall mean the FDA, or a regulatory body with
similar regulatory authority in any jurisdiction outside the United States.
1.32    “Sales Representative” shall mean a professional pharmaceutical sales
representative engaged or employed by either Party to conduct sales activities
and other promotional efforts with respect to a Co-Promoted Product.
1.33    “Sublicensee” shall mean, with respect to a particular Collaboration
Compound, a Collaboration Back-Up Compound or Licensed Product, a Third Party to
whom Celgene has granted

-9-

--------------------------------------------------------------------------------



a license or sublicense to make and sell such Collaboration Compound,
Collaboration Back-Up Compound or Licensed Product; and a “sublicense” shall
mean any agreement or arrangement between Celgene and a Sublicensee granting
such rights.
1.34    “Target” shall mean [ * ].
1.35    “Third Party” shall mean any entity other than Array, Celgene and their
respective Affiliates.
1.36    “Valid Claim” shall mean (a) a claim of an issued and unexpired Patent
(including the term of any patent term extension, supplemental protection
certificate, renewal or other extension) which has not been held unpatentable,
invalid or unenforceable in a final decision of a court or other government
agency of competent jurisdiction from which no appeal may be or has been taken,
and which has not been admitted to be invalid or unenforceable through reissue,
re-examination, disclaimer or otherwise; or (b) a claim of a patent application,
which claim has been pending less than five (5) years from the original filing
date of such claim in a given country, unless or until such claim thereafter
issues as a claim of an issued Patent (from and after which time the same shall
be deemed a Valid Claim subject to paragraph (a) above).
1.37    Additional Definitions. Each of the following terms shall have the
meaning described in the corresponding section of this Agreement below.



-10-

--------------------------------------------------------------------------------



Term
Section Defined
Abandoned Product
12.3.2
Array Indemnitees
11.4.2
Celgene Indemnitees
11.4.1
Celgene Product Option
4.1
Clinical Candidate Guidelines
3.4.1
Collaboration Back-Up Compound
4.1.1(b)
Compound Improvement
9.2.2
Confidential Information
10.1
Cooperating Party
10.4.2
Development Back-Up Compound
3.4.2
Development Milestone
6.2.1
Discovery Program
3.1
Dispute
13.1
Escalation Notice
2.2.3
Exclusivity Period
5.6.2
force majeure event
13.4
GLP Toxicology Studies
4.1.1(a)
Indemnify
11.4
 
 
JRC
2.1
[ * ]
[ * ]
Losses
11.4.1
Prosecution and Maintenance
9.5.1(a)
Prosecuting Party
9.5.1(b)
Requesting Party
10.4.2
Subject Transaction
13.3.2
Third-Party Claim
11.4.1

ARTICLE II    
GOVERNANCE
2.1    General. The Parties shall establish a Joint Research Committee (“JRC”)
to oversee and coordinate activities under the Discovery Program. The JRC may
from time to time establish sub-committees to handle matters within the scope of
its authority.
2.1.1    Joint Research Committee. Within thirty (30) days following the
Effective Date, Array and Celgene shall establish a Joint Research Committee.

-11-

--------------------------------------------------------------------------------



(a)    Duties. The JRC shall:
(i)    establish, oversee, review and coordinate the Discovery Program which may
require the Parties to enter into material transfer and other appropriate
agreements in connection with such activities;
(ii)    discuss designation of Compounds as Development Compounds and
Development Back-Up Compounds in accordance with Section 3.4;
(iii)    provide a forum for the Parties: (1) to discuss the objectives of the
Discovery Program; and (2) to exchange and review scientific information and
data relating to the activities being conducted under, and the then-current
progress of, the Discovery Program, including the exchange and review of data,
Compound structures and the like resulting from the Discovery Program;
(iv)    make any such decisions as are expressly allocated to the JRC under this
Agreement.
(b)    Termination of JRC. The JRC shall exist until the end of the Option Term.
2.2    JRC Membership and Procedures.
2.2.1    JRC Membership. The JRC shall be composed of three (3) representatives
from each of Celgene and Array. Each Party may replace any of its
representatives on the JRC at any time with prior written notice to the other
Party; provided that such replacement is of comparable standing and authority
within that Party’s organization as the person he or she is replacing.
2.2.2    JRC Meetings. The JRC shall hold an initial joint meeting within
forty-five (45) days of the Effective Date or as otherwise agreed by the
Parties. Thereafter, the JRC shall meet at least once every calendar quarter,
unless the JRC members otherwise agree. All JRC meetings may be conducted by
telephone, video-conference or in person as determined by the JRC; provided,
however, that the JRC shall meet in person at least once each calendar year,
unless the Parties mutually agree to meet by alternative means. Unless otherwise
agreed by the Parties, all in-person meetings for the JRC

-12-

--------------------------------------------------------------------------------



shall be held on an alternating basis between Array’s facilities and Celgene’s
facilities. With the consent of the Parties (not to be unreasonably withheld or
delayed), a reasonable number of other representatives of a Party may attend any
JRC meeting as non-voting observers (provided that such additional
representatives are under obligations of confidentiality and non-use applicable
to the Confidential Information of the other Party that are at least as
stringent as those set forth in Article 10). Each Party shall be responsible for
all of its own personnel and travel costs and expenses relating to participation
in JRC meetings.
2.2.3    Decision-Making. Decisions of the JRC shall be made by unanimous vote.
In the event the JRC fails to reach unanimous agreement with respect to a
particular matter within its decision-making authority, then, either Party may,
by written notice to the other Party (an “Escalation Notice”), have such matter
referred to the heads of research of each Party or his/her designee (the
“Negotiators”). The Negotiators shall meet promptly and negotiate in good faith
to resolve such matter. If the Negotiators are unable to resolve such matter
within thirty (30) days of the date of the applicable Escalation Notice, or such
longer period of time as the Negotiators may agree, except as set forth in
Section 3.4 below, Array shall cast the deciding vote on any such matter before
the JRC. Notwithstanding the foregoing, neither Party nor the arbitrator (for
matters subject to Section 2.3 below) shall have the right to cast the deciding
vote in any manner that would unilaterally impose a financial obligation on
Array or Celgene, as the case may be, beyond the commitments set forth herein or
cause it to violate any obligation or agreement it may have with any Third
Party.
2.3    Scope of Governance. Notwithstanding the creation of the JRC, each Party
shall retain the rights, powers and discretion granted to it under this
Agreement, and the JRC shall not be delegated or vested with rights, powers or
discretion unless such delegation or vesting is expressly provided herein, or
the Parties expressly so agree in writing. The JRC shall not have the power to
amend or modify this Agreement, and no decision of the JRC shall be in
contravention of any terms and conditions of this Agreement. It is understood
and agreed that issues to be formally decided by the JRC are only those specific
issues that are expressly provided in this Agreement to be decided by the JRC.

-13-

--------------------------------------------------------------------------------



ARTICLE III    
DISCOVERY PROGRAM
3.1    Discovery Program. During the Option Term, Array shall be responsible for
conducting a discovery research program (the “Discovery Program”).
3.2    Discovery Program Funding. Except as otherwise provided in this
Agreement, Array will be responsible for funding its activities under the
Discovery Program during the Option Term.
3.3    Updates; Reports. During the Option Term, Array shall provide Celgene
with regular updates no less than once a month on the results of the Discovery
Program. Such updates shall be conducted by telephone or video-conference, and
prior to each such update, Array shall provide Celgene with a written summary of
the activities conducted under the Discovery Program for the preceding calendar
month and supporting data related thereto. Celgene shall have the right to
reasonably request and to receive in a timely manner clarifications and answers
to questions with respect to such reports.
3.4    Designation of Development Compound and Development Back-Up Compound.
3.4.1    Clinical Candidate Guidelines; Lead Compounds. The Parties have
previously established clinical candidate guidelines (“Clinical Candidate
Guidelines”) to indicate the suitability of Compounds as Development Compounds.
Such Clinical Candidate Guidelines may be amended upon mutual written agreement
of the Parties or subsequent Clinical Candidate Guidelines may be agreed in
writing by the Parties and attached to this Agreement from time to time as
appropriate, and in each case such agreement shall not be unreasonably withheld
or delayed. From time to time, the JRC may [ * ]. If the Parties mutually agree
that a particular Compound does not strictly meet the Clinical Candidate
Guidelines, but should be considered as a potential Development Compound, then
the JRC may [ * ].
3.4.2    Development Compound. Based upon the Clinical Candidate Guidelines and
the results of the Discovery Program [ * ], the JRCshall designate one (1) or
more Compounds as a Development Compound from the Lead Compounds, and each such
Compound so designated shall be deemed a “Development Compound” for the purposes
of this Agreement. Based on [ * ], the JRC may

-14-

--------------------------------------------------------------------------------



de-select the Development Compound and select the another Lead Compound as a
Development Compound. In such case, the de-selected Compound shall cease to be a
Development Compound for the purposes of this Agreement.
3.4.3    Development Back-up Compound. At such time as the JRC designates a
Development Compound, the remaining Lead Compound shall be deemed a “Development
Back-Up Compound” for the purposes of this Agreement.
3.5    Records.
3.5.1    Retention. Array shall maintain, or cause to be maintained records of
all activities conducted under the Discovery Program in sufficient detail and,
as applicable, in a scientific manner as will properly reflect all work done and
results achieved in the performance of the Discovery Program and which are
otherwise sufficient to determine the identity and inventorship dates of
inventions. Array shall retain such records during the Option Term and for a
period of five (5) years thereafter, or such other period agreed by the Parties.
3.5.2    Inspection. During the Option Term and for a period of two (2) years
thereafter, Array shall make available to Celgene, as reasonably requested and
upon reasonable notice, during Array’s normal business hours, such records as
may be reasonably necessary for Celgene: (a) to inquire about details of the
results generated under the Discovery Program; and/or (b) to supplement the
reports furnished by Array pursuant to Section 3.3 above. Such disclosures shall
occur no more than once every six (6) months during the Option Term and shall be
pursuant to reasonable procedures to protect the confidentiality of such
records. Upon the expiration of the period for record retention specified in
Section 3.5.1 above and upon request by Celgene, Array shall provide to Celgene,
at Celgene’s expense, copies of such records associated with any Collaboration
Compound or Collaboration Back-Up Compound for retention in Celgene’s archives,
it being understood that such records shall remain subject to the
confidentiality obligations in Article 10.
ARTICLE IV    
CELGENE PRODUCT OPTION

-15-

--------------------------------------------------------------------------------



4.1    Celgene Product Option. Celgene shall have the option to acquire an
exclusive, worldwide license to develop and commercialize a Development Compound
and a Development Back-Up Compound (the “Celgene Product Option”), all in
accordance with the terms and conditions set forth in this Article 4. Celgene
may exercise the Celgene Product Option for one or more Development Compounds
(each with a Development Back-Up Compound), provided that each exercised Celgene
Product Option shall be subject to the payment obligations under Sections
4.1.1(b), 6.2 and 6.4.
4.1.1    Exercise.
(a)    Option Term. Celgene may exercise the Celgene Product Option with respect
to a Development Compound and Development Back-Up Compound, at any time before
the earliest of: (a) thirty (30) days after the completion of GLP Toxicology
Studies of the Development Compound and (b) the third anniversary of the
Effective Date (the “Option Term”); provided that the Option Term shall
terminate upon: (i) an earlier termination of this Agreement in accordance with
Article 12; or (ii) the date on which Celgene has exercised the Celgene Product
Option, provided that prior to termination following exercise of a Celgene
Product Option, the Parties may, through mutual agreement, further extend the
Option Term to include an additional Celgene Product Option for a second
Development Compound and its Development Back-Up Compound. If (y) a Lead
Compound has not been selected before the second anniversary of the Effective
Date or (z) a Development Compound has not been designated before the third
anniversary of the Effective Date, then in either case Celgene may extend the
Option Term set forth in this subsection for an additional one (1) year period
upon written notice to Array, such notice to be provided no earlier than one
hundred eighty (180) days prior to the fourth anniversary of the Effective Date.
The Parties have previously established GLP toxicology studies (“GLP Toxicology
Studies”) as set forth at Attachment A. Such GLP Toxicology Studies may be
amended upon mutual written agreement of the Parties or subsequent GLP
Toxicology Studies may be agreed in writing by the Parties and attached to this
Agreement from time to time as appropriate, and in each case such agreement
shall not be unreasonably withheld or delayed.
(b)    Exercise. To exercise a Celgene Product Option, Celgene shall so notify
Array in writing at any time during the Option Term of the Development Compound
Celgene intends to license, and such notice shall be accompanied by payment of
an option exercise fee of Five Hundred Thousand

-16-

--------------------------------------------------------------------------------



Dollars ($500,000). Upon receipt by Array of such notice and payment, the
Development Compound and the Development Back-Up Compound shall cease to be a
Development Compound or Development Back-Up Compound, respectively, and shall
thereafter be deemed a Collaboration Compound or a Collaboration Back-Up
Compound, respectively.
(c)    Transition. Subject to paragraph (a) above:
(i)    From and after the time that Celgene exercises aCelgene Product Option,
Array shall cooperate fully with Celgene to promptly, and in any event within
thirty (30) days of Celgene’s written request, provide Celgene with all
Collaboration Technology and Array Technology and Information to which Celgene
has a right or license under this Agreement and which is necessary for Celgene
to perform such activities. Such cooperation shall include the reasonable
disclosure of all Information (including, study results, analytical
methodologies, product manufacturing processes, batch records, vendor
information, validation documentation), pre-clinical data, expert opinions,
analyses, manufacturing data, manufacturing and supply agreements, and the like,
all to the extent that such material is not in the possession of Celgene, and
such other disclosures and transfers as are reasonably necessary or useful for
Celgene to exercise its rights and perform such activities with respect to a
Collaboration Compound and its Collaboration Back-Up Compound. Notwithstanding
the foregoing, Array shall not be considered to be in breach of this
Section 4.1.1(c) for failure to disclose information, if, despite commercially
reasonable efforts, Array cannot identify such information. Without limiting the
foregoing, Array shall use commercially reasonable efforts to ensure orderly
transition and uninterrupted research and development of the Collaboration
Compound, and its Collaboration Back-Up Compound, under this Section 4.1.1.
4.1.2    Termination. In the event that Celgene fails to exercise its Celgene
Product Option in accordance with Section 4.1.1 above, then the Celgene Product
Option, and all of Array’s obligations under Article 3 and this Section 4.1
shall terminate. Array shall thereafter be free to develop Compounds, the
Development Compound, Back-Up Compounds and other compounds that modulate the
activity of the Target outside the collaboration, alone or in connection with
Third Parties, in each case subject to the license grant set forth in Section
5.3.

-17-

--------------------------------------------------------------------------------



4.2    Development. Following the exercise of the Celgene Product Option,
Celgene shall be responsible, at its expense, for the preparation and filing of
all regulatory documents with respect to any clinical development for the
Collaboration Compound or any Collaboration Back-Up Compound. Array shall also
provide to Celgene in support of any Celgene regulatory filings all relevant
non-clinical data, including CMC, pharmacology and toxicology generated by Array
with respect to the Collaboration Compound and the Collaboration Back-Up
Compound.
4.3    Manufacturing. Celgene shall have the right and responsibility to arrange
for manufacturing of the Collaboration Compound, the Collaboration Back-Up
Compound and Licensed Products, including both clinical materials and commercial
product, consistent with Celgene’s reasonable internal practices and industry
standards. Celgene shall make reasonable commercial efforts to ensure adequate
manufacturing capacity to meet forecast demand for the Collaboration Compound,
the Collaboration Back-Up Compound and Licensed Products, as applicable,
including, if deemed necessary by Celgene, the establishment of an alternative
supply source. Celgene shall also make reasonable commercial efforts to ensure
an adequate clinical and commercial supply of the Collaboration Compound, the
Collaboration Back-Up Compound and Licensed Products, as applicable.
ARTICLE V    
LICENSE GRANTS; EXCLUSIVITY
5.1    Research Licenses. Subject to the terms and conditions of this Agreement:
5.1.1    To Array. Celgene hereby grants to Array a non-exclusive worldwide
license to make and use and otherwise exploit subject matter within the Celgene
Technology and Celgene’s rights under the Collaboration Technology to the extent
necessary to cooperate with Celgene in connection with the performance of the
Discovery Program during the Option Term.
5.1.2    To Celgene. Array hereby grants to Celgene a non-exclusive worldwide
license to make and use and otherwise exploit subject matter within the Array
Technology and Array’s rights under the Collaboration Technology to the extent
necessary to cooperate with Array in connection with the performance of the
Discovery Program during the Option Term.

-18-

--------------------------------------------------------------------------------



5.1.3    No Right to Sublicense. The licenses granted under this Section 5.1
shall not include the right to grant or authorize sublicenses; provided however
that the use by a Party of subcontractors shall not be construed as a
sublicense.
5.2    Commercial License to Celgene.
5.2.1    License Grant. Subject to the terms and conditions of this Agreement,
on and from the date of exercise of a Celgene Product Option, Array hereby
grants Celgene an exclusive, worldwide license under the Array Technology and
Array’s interest in any Collaboration Technology to develop, make, have made,
use, sell, offer for sale and import the Collaboration Compound and the
corresponding Collaboration Back-Up Compound, in each case alone or in Licensed
Products. In addition, subject to the terms and conditions of this Agreement, on
and from the date of exercise of a Celgene Product Option, Array hereby grants
Celgene a non-exclusive, worldwide license, under any Patent Controlled by Array
that is necessary to develop, make, use, sell, offer for sale or import the
Collaboration Compound or the corresponding Collaboration Back-Up Compound, in
each case alone or in Licensed Products, other than Collaboration Technology and
Array Technology, to develop, make, use, sell, offer for sale or import the
Collaboration Compound and the corresponding Collaboration Back-Up Compound, in
each case alone or in Licensed Products.
5.2.2    Sublicenses. The licenses granted under this Section 5.2 shall include
the right to grant and authorize sublicenses: (a) to a Third Party; and/or (b)
to its Affiliates solely for so long as such entity remains an Affiliate of
Celgene; provided that Celgene shall remain responsible for the compliance of
such Affiliate with the applicable terms of this Agreement. Each sublicense
granted by Celgene shall be consistent with all of the terms and conditions of
this Agreement and subordinate thereto, and Celgene shall remain responsible to
Array for the compliance of each such Sublicensee with the financial and other
obligations due under this Agreement. Except for sublicenses granted under
Section 9.6.2, any sublicensee of Celgene must have reasonable capabilities to
support the further development and commercialization of such Development
Compound and/or Development Back-Up Compound, as applicable. Any such sublicense
to a Third Party (and any right of a Third Party to obtain such a sublicense)
shall be granted no earlier than the date the Compound included therein has been

-19-

--------------------------------------------------------------------------------



designated as a Collaboration Compound or Collaboration Back-Up Compound, as
applicable, in accordance with Section 4.1.1 above.
5.2.3    Analogs and Derivatives. Subject to the terms and conditions of this
Agreement, Array shall not make, use or sell Analogs or Derivatives of the
Collaboration Compound or the Collaboration Back-Up Compound, provided, however,
that the foregoing shall not apply to any Compound that Array has under
development as of the Effective Date, as reasonably documented by Array.
Notwithstanding the foregoing, nothing in this Section 5.2.3 shall modify
Array’s obligations under Section 5.6.
5.3    Commercial License to Array.
5.3.1    License Grant. Subject to the terms and conditions of this Agreement,
Celgene hereby grants Array an exclusive, worldwide, royalty-free license under
the Celgene Technology and Celgene’s interest in any Collaboration Technology to
develop, make, have made, use, sell, offer for sale and import (i) the
Development Compound and the Development Back-Up Compound for which the Celgene
Product Option has expired or been terminated, and (ii) Abandoned Products, in
each case alone or as incorporated in products.
5.3.2    Sublicenses. The licenses granted under this Section 5.3 shall include
the right to grant and authorize sublicenses: (a) subject to Section 5.3.4
below, to a Third Party; and/or (b) to its Affiliates solely for so long as such
entity remains an Affiliate of Array; provided that Array shall remain
responsible for the compliance of such Affiliate with the applicable terms of
this Agreement. Each sublicense granted by Array shall be consistent with all of
the terms and conditions of this Agreement and subordinate thereto, and Array
shall remain responsible to Celgene for the compliance of each such sublicensee
with all of the obligations due under this Agreement. Any such sublicense to a
Third Party (and any right of a Third Party to obtain such a sublicense) of a
Development Compound, Development Back-Up Compound or Abandoned Product shall be
granted no earlier than the date the Celgene Product Option has expired or been
terminated or the date such Abandoned Product becomes same as set forth in
Section 12.3.2, respectively.

-20-

--------------------------------------------------------------------------------



5.3.3    Right of First Opportunity. If Array intends to offer any Third Party
any sublicense under Section 5.3.2 above, then Celgene shall have an opportunity
to negotiate with Array for a period of sixty (60) days to enter into a
sublicense granting Celgene such rights on terms to be discussed at the time.
5.4    No Other Rights. Except for the rights expressly granted under this
Agreement, no right, title or interest of any nature whatsoever is granted,
whether by implication, estoppel or otherwise, by any Party to the other Party.
All rights with respect to Information, Patent or other intellectual property
rights that are not specifically granted herein are reserved to the owner
thereof.
5.5    No Implied Licenses. Each Party acknowledges that the licenses granted
under this Article 5 are limited to the scope expressly granted, and all other
rights to Patents and Information of such Party are expressly reserved to the
Party owning such Patent and Information. Without limiting the foregoing, it is
understood that where an exclusive license under any Patent and/or Information
is granted to a Party under this Article 5 for a particular purpose, the Party
granting such license retains all of its rights to such Patent and Information
for all purposes not expressly licensed.
5.6    Exclusivity of Efforts.
5.6.1    During the Exclusivity Period. During the applicable Exclusivity
Period, except pursuant to this Agreement, Array shall not [ * ], alone or with
any Affiliate or any Third Party, [ * ]. It is understood and agreed that the
provisions of this Section 5.6 shall not apply to [ * ] for which such Party has
[ * ], as reasonably documented by such Party; provided, however, that in no
event shall a Party or any of its Affiliates [ * ], including, without
limitation, [ * ], or enable a Third Party to do any of the foregoing.
5.6.2    Exclusivity Period. With respect to Array, the Exclusivity Period shall
commence on the Effective Date and shall extend, (y) if [ * ]; and (z) if [ * ],
for as long as [ * ].
5.6.3    Change of Control; Acquisitions.

-21-

--------------------------------------------------------------------------------



(a)    Notwithstanding the provision of Sections 5.6.1 and 5.6.2, in the event
of a Change of Control (as defined below) of Array, the provisions of such
Sections shall not apply to any research or development program that a portion
of the surviving entity that was not Array (prior to the Change of Control), had
ongoing as of immediately prior to the date of such Change of Control. For
purposes of this Section 5.6, a “Change of Control” shall mean the merger,
consolidation, sale of substantially all of a Array’s assets or similar
transaction or series of transactions, as a result of which Array’s shareholders
before such transaction or series of transactions own less than fifty percent
(50%) of the total number of voting securities of the surviving entity
immediately after such transaction or series of transactions. For clarity, if as
a result of any such Change of Control, Array exists as a wholly owned
subsidiary of a parent, then the provisions of this Section 5.6 shall continue
to apply to Array as the surviving entity, but not to such parent. Further, it
is understood that, on and from the date of closing of any transaction(s)
constituting a Change of Control as described above, each reference to a “Party”
in Section 1.29 above shall be deemed also to include any surviving entity into
which Array merged, was consolidated or which acquired substantially all of
Array’s assets, as applicable, as a result of such Change of Control.
(b)    If, during the Exclusivity Period, Array acquires a Third Party, whether
by way of merger, purchase of substantially all of a Third Party’s assets or in
a similar transaction or series of transactions, that [ * ], if the acquiring
Party is Array, Array shall have the option, in its sole discretion, to either
(1) [ * ] after the date Array [ * ], or (2) [ * ]. Array shall notify Celgene
in writing within ninety (90) days after the date Array [ * ] of its election of
(ii)(1) or (ii)(2) above. In the event Array elects (ii)(2) above, then the
provisions thereof shall become effective on the date Celgene receives such
notice. For the purposes of this Section 5.6.3(b), “[ * ]” shall mean, [ * ].
ARTICLE VI    
PAYMENTS
6.1    Initial Payment. Celgene shall pay to Array an initial fee of Eleven
Million Dollars ($11,000,000) within fifteen (15) days following the Effective
Date in accordance with the payment provisions of Article 7. The initial fee set
forth in this Section shall not be refundable or creditable against any other
amounts due Array under this Agreement. As between Celgene U.S. and Alpine,

-22-

--------------------------------------------------------------------------------



Celgene U.S. will pay Five Million Five Hundred Thousand Dollars $5.5 million,
and Alpine will pay Five Million Five Hundred Thousand Dollars $5.5 million.
6.2    Development Milestones.
6.2.1    Development Milestone Payments. Celgene shall pay to Array the amounts
set forth below following the achievement of each of the corresponding
milestones with respect to each Collaboration Compound or Collaboration Back-Up
Compound, regardless of whether the development, promotion or marketing of such
Collaboration Compound or Collaboration Back-Up Compound is discontinued at any
time after the achievement of such milestone (each, a “Development Milestone”):
Development Milestone Event
Payment Amount
1. [ * ]
$[ * ]
2. [ * ]
$[ * ]
3. [ * ]
$[ * ]
4. [ * ]
$[ * ]
5. [ * ]


$[ * ]
6. [ * ]
$[ * ]
7. [ * ]




$[ * ]

For the purposes of this Section 6.3.1, “Initiation” of a clinical trial shall
mean the date of the first visit with the first patient pursuant to the protocol
for such clinical trial.
6.2.2    Certain Terms. For purposes of this Section 6.2, and Section 6.5 below,
all dosages, dosage forms and all formulations of products containing a
particular Collaboration Compound or Collaboration Back-Up Compound shall be
deemed a single Licensed Product, and Celgene shall not be obligated to pay any
additional Development Milestones therefor, except as set forth in Section 6.2.1
above. Notwithstanding anything set forth in this Section 6.2 to the contrary,
Celgene shall not be obligated to pay any Development Milestone with respect to
a Collaboration Back-Up Compound that Celgene has substituted for the
corresponding Collaboration Compound for which Celgene has

-23-

--------------------------------------------------------------------------------



previously paid such Development Milestone for such corresponding Collaboration
Compound if Celgene has terminated all development activities with respect to
such Collaboration Compound.
6.3    Milestone Payment Timing. Celgene shall notify Array in writing within
thirty (30) days after the achievement of any milestone event set forth in
Section 6.2.3 above by Celgene, its Affiliate or Sublicensee, and each such
notice shall be accompanied by the appropriate milestone payment. For the
avoidance of doubt, the milestone payments set forth in Section 6.2 above shall
not be refundable and shall not be creditable against future milestone payments,
royalties or other payments to Array under this Agreement, and notification of
achievement of Development Milestones 6 and 7 and the payments therefor shall be
due within one hundred five (105) days of the end of the calendar year in which
they were achieved.
6.4    Royalties.
6.4.1    Royalty Payment. Celgene shall pay Array a royalty of [ * ] of Net
Sales of Licensed Products when the Licensed Product(s) are (a) covered by a
Valid Claim within an Array Patent or Collaboration Patent in the country in
which such product is sold, or (b) subject to Marketing Exclusivity in the
country in which such Licensed Product is sold at the time of such sale;
provided that, Celgene shall pay Array a reduced royalty of [ * ] of Net Sales
of Licensed Products in a country where both (y) no Marketing Exclusivity
applies to a Licensed Product and (z) the sale of such Licensed Product would
not infringe a Valid Claim within an Array Patent or Collaboration Patent; and
provided further, that Celgene shall pay Array a [ * ] royalty of [ * ] of Net
Sales of Licensed Products if in such country there are other products on the
market that contain, as one of their active ingredients, the same Collaboration
Compound or Collaboration Back-Up Compound that is contained in such Licensed
Product.
6.4.2    Royalty Term. The royalties due pursuant to this Section 6.4 shall be
payable on a country-by-country and Licensed Product-by-Licensed Product basis
until the later of: (a) the date of expiration of the last-to-expire Valid Claim
of an Array Patent or Collaboration Patent covering such Licensed Product in the
country in which such Licensed Product is manufactured or sold at the time of

-24-

--------------------------------------------------------------------------------



such manufacture or sale; or (b) [ * ] after the first commercial sale of such
Licensed Product in such country.
6.4.3    One Royalty. Only one royalty shall be paid to Array with respect to a
particular Licensed Product subject to royalties under this Section 6.4, without
regard to whether more than one issued and unexpired claim of a Patent within
the Array Patents or Collaboration Patents is applicable to such Licensed
Product. In no event shall more than one royalty be due hereunder with respect
to any Licensed Product unit.
6.4.4    Third Party Obligations. In the event that (i) it becomes necessary for
Celgene, its Affiliates or Sublicensees to obtain a license under a Patent of a
Third Party, where such patent [ * ], and (ii) Celgene, its Affiliates or
Sublicensees must pay such Third Party for such license a royalty on Licensed
Product in a particular country, then Celgene may [ * ] of the royalties
actually being paid to such Third Party against royalties due Array on Net Sales
of such Licensed Product in such country; provided, however, that the royalties
payable to Array in any given calendar year shall not be [ * ] by more than [ *
] nor shall the royalties payable to Array on Net Sales of Licensed Products be
[ * ], and provided further that any Third Party royalties properly deductible
under this Section 6.4.4 that are not credited against royalties paid to Array
in the calendar year in which they were accrued shall be carried forward and
credited against royalties payable to Array in the subsequent calendar year(s)
and/or credited against milestones directed to the applicable Collaboration
Compound or Collaboration Back-Up Compound payable by Celgene in the subsequent
calendar year(s), at Celgene’s option, until such royalty credits are completely
expended. Celgene shall not be entitled to continue to take such credit in any
country in the event the Patents of such Third Party for which such obligations
have been incurred are held invalid or unenforceable in such country in a final
decision of a court or other government agency of competent jurisdiction from
which no appeal may be or has been taken after the date of such holding.
6.4.5    Timing of Royalty Payments and Reports. Royalty payments under this
Agreement shall be made to Array quarterly within sixty (60) days following the
end of each calendar quarter for which such royalties are due. Together with any
such payment, Celgene shall deliver to Array a report setting out in reasonable
detail the information necessary to calculate the royalty payments

-25-

--------------------------------------------------------------------------------



due under this Section 6.4 for such calendar quarter, including the following
information, specified in the aggregate and on a Licensed Product-by-Licensed
Product and country-by-country basis: (a) total gross invoiced amount from sales
of Licensed Products by Celgene, its Affiliates and Sublicensees; (b) all
relevant deductions from gross invoiced amounts to calculate Net Sales; (c) Net
Sales; (d) any other deductions or credits permitted in accordance with the
terms of this Agreement; and (e) royalties payable.
6.5    Conflicts of Interest. Celgene agrees to establish list prices and
discounts for each Licensed Product solely in the interest of the commercial
success of such Licensed Product in a particular country, taking into account
the competitive environment, product profile and commercial potential of the
Licensed Product, and not in the interests of Celgene’s other products and
services. However, the foregoing shall not be construed to dictate to Celgene
any resale prices for Licensed Products.
ARTICLE VII    
PAYMENTS; BOOKS AND RECORDS
7.1    Payment Method. Unless otherwise expressly stated in this Agreement, all
payments under this Agreement to Array shall be made by bank wire transfer in
immediately available funds to an account designated by Array. Any payments or
portions thereof payable under this Agreement that are not paid when due shall
bear interest at a rate equal to: (a) the prime rate as reported by Citibank
N.A. on the date such payment is due, plus two percent (2%); or (b) if lower,
the maximum rate permitted by law; calculated on the number of days such payment
is delinquent, compounded annually and computed on the basis of a three hundred
sixty five (365) day year. This Section 7.1 shall in no way limit any other
remedies available to the Parties.
7.2    Foreign Exchange. Unless otherwise expressly stated in this Agreement,
all amounts specified in, and all payments made under, this Agreement shall be
in United States Dollars. If any currency conversion shall be required in
connection with the calculation of amounts payable under this Agreement, such
conversion shall be made using the average of the buying and selling exchange
rate for conversion of the applicable foreign currency into United States
Dollars, quoted for current

-26-

--------------------------------------------------------------------------------



transactions reported in The Wall Street Journal (U.S., Eastern Edition) for the
last thirty (30) business days of the calendar quarter to which such payment
pertains.
7.3    Taxes. If laws or regulations require that taxes be withheld from any
amounts payable hereunder, Celgene will: (a) deduct those taxes from the
otherwise remittable payment; (b) timely pay the taxes to the proper taxing
authority; and (c) notify Array and promptly furnish Array with copies of any
documentation evidencing such withholding.
7.4    Records. Celgene shall keep, and shall cause its Affiliates and
Sublicensees to keep, complete, true and accurate books of accounts and records,
in accordance with generally accepted accounting practices and sufficient to
determine and establish the amounts payable to Array under this Agreement, and
compliance with the other terms and conditions of this Agreement. Such books and
records shall be kept at the principal place of business for a party for at
least three (3) years following the end of the calendar quarter to which they
pertain and shall be made available for inspection throughout such three (3)
year period by an independent Third Party auditor selected by or under authority
of Array for such purposes in accordance with Section 7.5 below.
7.5    Inspection of Records. Upon no less than thirty (30) days’ written notice
by Array to Celgene, Celgene shall permit, and shall require its Affiliates and
Sublicensees to permit, an independent certified public accountant (subject to
reasonable obligations of confidentiality to Celgene and its Affiliates and
Sublicensees, as applicable), appointed by Array and reasonably acceptable to
Celgene and its Affiliates and Sublicensees, as applicable, to inspect the books
and records of such party described in Section 7.4 above for the sole purpose of
verifying the accuracy of the royalty payments required to be made hereunder;
provided that such inspection shall occur during normal business hours and not
more often than once per calendar year, unless a material error is discovered in
such inspection in which case Array shall have the right to conduct an
additional audit in such period. The independent certified public accountant
shall report to Array only whether there has been a royalty underpayment or
overpayment and, if so, the amount thereof and information related to the
determination of such amount. Any inspection conducted under this Section 7.6
shall be at the expense of Array, unless such inspection establishes any
underpayment of any amount due to Array hereunder by at least five percent (5%)
for any annual period, in which case the full costs of such inspection shall be
borne by Celgene. Any

-27-

--------------------------------------------------------------------------------



underpayment shall be paid by Celgene to Array within fifteen (15) business days
with interest on the underpayment at the rate specified in Section 7.1 above
from the date such payment was originally due. Any overpayment shall be paid by
Array to Celgene within fifteen (15) business days or credited against future
royalties due, at Array’s sole discretion.
ARTICLE VIII    
COMMERCIALIZATION
8.1    Commercialization of Licensed Products.
8.1.1    Celgene Responsibility. Celgene shall have sole responsibility for the
development, commercialization, distribution, marketing and promotion of
Licensed Products.
8.1.2    Diligence.
8.1.3    General. For each Collaboration Compound and each Collaboration Back-Up
Compound Celgene has elected to develop and commercialize, Celgene shall use
Diligent Efforts to develop and achieve Marketing Approval for, and launch
Licensed Products incorporating a Collaboration Compound, or, if applicable, a
Collaboration Back-Up Compound, as soon as practicable in the United States and
the European Union, and thereafter to market, promote and sell such Licensed
Products and to maximize Net Sales of such Licensed Product in such markets.
Without limiting the foregoing, Celgene shall develop and commercialize Licensed
Products solely in the interest of the commercial success of such Licensed
Products in a particular country, taking into account the competitive
environment, product profile and commercial potential of such Licensed Products,
and not in the interests of Celgene’s other products and services.
8.1.4    Reports. Until the first commercial introduction of any Licensed
Product by or on behalf of Celgene, prior to each anniversary of the Effective
Date, Celgene shall provide to Array a written summary (“Annual Development
Report”) of Celgene’s pre‑clinical and clinical progress on the development of
Licensed Products (and the Collaboration Compound or Collaboration Back-Up
Compound from which such Licensed Product is being developed). The annual
written reports described in this Section shall contain sufficient information
to allow Array to monitor Celgene’s

-28-

--------------------------------------------------------------------------------



compliance with this Agreement, including Celgene’s obligations with respect to
accomplishment of the Development Milestones set forth in Section 6.2. All
reports and information provided under this Section shall be deemed Confidential
Information of Celgene.
ARTICLE IX    
OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS
9.1    Materials.
9.1.1    Ownership. Except as otherwise expressly provided herein, as between
the Parties, all right, title and interest in and to all transferred materials,
including any compounds and chemical scaffold information provided by Celgene to
Array hereunder, (and any intellectual property rights relating thereto) shall
remain in the Party transferring such materials to the other Party.
9.1.2    Use; Transfer. Each Party agrees that, except as otherwise expressly
provided herein, it shall use the other Party’s materials only in connection
with activities conducted pursuant to this Agreement or in order to further the
purposes of this Agreement, and shall not transfer such materials of the other
Party to any Third Party without such other Party’s prior written consent.
9.2    Ownership of Inventions.
9.2.1    Generally. Each Party shall retain all of its right, title and interest
in and to its Technology (i.e., with respect to Array, the Array Technology; and
with respect to Celgene, Celgene Compounds and the Celgene Technology), subject
only to its obligations under this Agreement. As between the Parties, title to
all inventions and other intellectual property made: (a) solely by Array
personnel in connection with this Agreement shall be owned by Array; (b) solely
by Celgene personnel in connection with this Agreement shall be owned by
Celgene; and (c) jointly by personnel of Array and Celgene in connection with
this Agreement shall be jointly owned by Array and Celgene. Except as expressly
provided in this Agreement, it is understood that neither Party shall have any
obligation to account to the other for profits, or to obtain any consent of the
other Party to practice, enforce, license, assign or otherwise exploit
jointly-owned inventions or intellectual property, by reason of joint ownership
thereof, and each Party hereby waives any right it may have under the laws of
any jurisdiction

-29-

--------------------------------------------------------------------------------



to require any such consent or accounting; subject, in all cases, to the
licenses and rights granted by the Parties in this Agreement.
9.2.2    Celgene Compounds and Compound Improvements. Notwithstanding Section
9.2.1 above, as between the Parties, (i) title to all Analogs having the same
core structure of any Celgene Compound (i.e., having the exact atom arrangement
that makes up the original core structure of such Celgene Compound minus any
substituent R groups) made by or under the authority of a Party, whether alone
or jointly with others, in connection with the activities conducted pursuant to
this Agreement, shall be owned by, and are hereby assigned to, Celgene; and (ii)
title to all other Compound Improvements made by or under the authority of a
Party, whether alone or jointly with others, in connection with the activities
conducted pursuant to this Agreement, shall be owned by, and are hereby assigned
to, Array. As used herein, “Compound Improvement” means any invention or other
subject matter (including Information) comprising the composition of matter of
any Compound, Development Compound, Collaboration Compound, Back-Up Compound,
Development Back-Up Compound, Collaboration Back-Up Compound, Abandoned Compound
or Licensed Product, or method of use or manufacture thereof (together with all
intellectual property rights therein, including Patents). Upon the owning
Party’s request, the assigning Party shall take, or cause to be taken, any and
all actions necessary to confirm and perfect the owning Party’s rights in and to
Celgene Compounds or Compound Improvements, as applicable.
9.3    Inventorship. The determination of inventorship for Collaboration
Technology shall be made in accordance with applicable laws relating to
inventorship set forth in the patent laws of the United States. All such
determinations shall be documented to ensure that any divisional or continuation
patent applications reflect appropriate inventorship and that inventions and
patent rights are assigned to the appropriate Party. If either Party identifies
jointly-owned Collaboration Technology, the Parties’ patent counsel shall
determine inventorship and, in the event of a disagreement, the Parties shall
refer such determination to mutually acceptable independent outside counsel.
9.4    Assignment; Cooperation. Each Party shall require all of its employees
and any Third Parties working pursuant to this Agreement on its behalf, to
assign to such Party any Collaboration Technology discovered, conceived or
reduced to practice by such employee or Third Party, and to

-30-

--------------------------------------------------------------------------------



cooperate with such Party in connection with obtaining Patent protection
therefor. The Parties agree to reasonably cooperate with each other to
effectuate ownership of Collaboration Technology as set forth herein, including,
but not limited to, by executing and recording documents.
9.5    Patent Prosecution. The Prosecuting Party (as defined below) of Patents
covering inventions within the Collaboration Technology shall use diligent
efforts to obtain a reasonable scope of protection for such inventions. Each
Party will provide copies of all Patent prosecution correspondence to the other
with sufficient time to allow for review and comment by the other Party, and, to
the extent possible, at least sixty (60) days prior to any response being due to
the applicable patent office, and will consider in good faith reasonable
comments provided by the other Party.
9.5.1    Definitions. The following definitions shall be used only for the
purposes of this Section 9.5 (or as otherwise expressly referenced in this
Agreement):
(a)    “Prosecution and Maintenance” or “Prosecute and Maintain,” with regard to
a particular Patent, means the preparation, filing, prosecution and maintenance
of such Patent, as well as re‑examinations, reissues, requests for patent term
extensions and the like with respect to such Patent, together with the conduct
of interferences, the defense of oppositions and other similar proceedings with
respect to such Patent.
(b)    “Prosecuting Party” means the Party that is responsible for the
Prosecution and Maintenance of a Patent under this Section 9.5.
9.5.2    Existing Technology. Subject to Section 9.5.4 below, each of Array and
Celgene, in its sole discretion, may Prosecute and Maintain Patents covering the
Array Technology or Celgene Technology, respectively, and such Prosecution and
Maintenance shall be at the expense of the Party owning such Patent; provided,
however, that during the Option Term and for so long thereafter as Celgene
retains rights (under the Celgene Product Option, by license or otherwise) to
Compounds that modulate the Target to which the Patents listed in Schedule 9.5.2
relate, Array shall provide Celgene with copies of all correspondence regarding
the prosecution of such Patents with sufficient time for Celgene to comment, and
to the extent possible, at least sixty (60) days prior to any response being due
to the applicable patent office, and Array will consider in good faith
reasonable comments provided by

-31-

--------------------------------------------------------------------------------



Celgene. If either Party elects not to Prosecute and Maintain Patents covering
such Party’s Technology in any country, then such Party shall provide at least
sixty (60) days written notice to the other Party. Thereafter, the other Party
shall have the right, but not the obligation, to pursue, at its sole expense and
in its sole discretion, the Prosecution and Maintenance of such Patents in such
country. The ownership of such Patents shall not be affected, notwithstanding
any transfer of Prosecution and Maintenance of such Patents to such other Party
in accordance with this Section 9.5.2.
9.5.3    Collaboration Technology.
(a)    Jointly Owned Patents. Subject to Section 9.5.4 below, the Parties shall
jointly decide on a strategy for the Prosecution and Maintenance of Patents
covering Collaboration Technology that are jointly owned, which strategy may
include retention of mutually acceptable outside counsel to conduct such
Maintenance and Prosecution, and the Parties shall equally share the expenses
therefor.
(b)    Solely Owned Patents. Subject to Section 9.5.4 below, Celgene or Array,
as the case may be, shall control the Prosecution and Maintenance of Patents
within the Collaboration Technology that are owned by such Party, in each case
using counsel of its choice and in such countries as such Party determines is
appropriate, and such Prosecution and Maintenance shall be at the expense of the
Party owning such Patent.
(c)    Cooperation. Each Party shall, at its own expense, reasonably cooperate
with and assist the other Party, at such other Party’s request, in connection
with the Prosecution and Maintenance the Patents covering any Collaboration
Technology, including by making scientists and scientific records reasonably
available to such other Party.
9.5.4    Upon exercise of a Celgene Product Option, Celgene shall, at its
expense, be responsible for control the Prosecution and Maintenance of Patents
covering Array Technology and Collaboration Technology comprising a
Collaboration Compound and/or its Collaboration Back-Up Compound, pharmaceutical
compositions containing a Collaboration Compound and/or its Collaboration
Back-Up Compound, and methods of using any of the foregoing. Celgene will (i)
provide Array with copies of and an opportunity to review and comment upon the
text of Patents subject to this

-32-

--------------------------------------------------------------------------------



Section 9.5.4 at least thirty (30) days before filing, except for urgent
responses in which case Celgene will provide a reasonable amount of time based
on the circumstance; (ii) provide Array with a copy of each submission made to
and document received from a patent authority, court or other tribunal regarding
any Patents subject to this Section 9.5.4 reasonably promptly after making such
filing or receiving such document, including a copy of each application for such
Patent as filed together with notice of its filing date and application number;
(iii) keep Array advised of the status of all material communications, actual
and prospective filings or submissions regarding the Patents subject to this
Section 9.5.4, and will give Array copies of and an opportunity to review and
comment on any such material communications, filings and submissions proposed to
be sent to any patent authority or judicial body; and (iv) consider in good
faith Array’s comments on the communications, filings and submissions for the
Patents subject to this Section 9.5.4.
9.5.5    Disclosure of Developments. Each Party shall keep the other informed as
to material developments with respect to the Prosecution and Maintenance of
Patents covering any Collaboration Technology including by promptly providing to
the other Party copies of any substantive documents that such Party receives
from any patent office (including notice of interferences, reissues,
re‑examinations, oppositions or requests for patent term extensions), and by
providing such other Party the opportunity to have reasonable input into the
strategic aspects of such Prosecution and Maintenance.
9.5.6    Transfer of Prosecution and Maintenance. If a Prosecuting Party elects
not to Prosecute and Maintain Patents covering Collaboration Technology in a
country, and the other Party retains rights to such Patent at the time of such
election, such Prosecuting Party shall provide at least sixty (60) days written
notice to the other Party. Thereafter, such other Party shall have the right,
but not the obligation, to pursue, at its sole expense, in its sole discretion
and in its sole name, the Prosecution and Maintenance of such Patents in such
country. Upon the transfer of Prosecution and Maintenance of such Patents to
such other Party in accordance with the foregoing, the transferring Party shall
also assign and transfer its ownership rights in and to such Patents to the such
other Party.
9.6    Enforcement Rights.

-33-

--------------------------------------------------------------------------------



9.6.1    Defense and Settlement of Third Party Claims. If any Collaboration
Compound, Collaboration Back-Up Compound or Licensed Product manufactured, used
or sold by Celgene, its Affiliates or Sublicensees becomes the subject of a
Third Party’s claim or assertion of infringement of a Patent or other
intellectual property relating to the manufacture, use, sale, offer for sale or
importation of such Collaboration Compound or Licensed Product, the Party first
having notice of the claim or assertion shall promptly notify the other Party,
and the Parties shall promptly confer to consider the claim or assertion and the
appropriate course of action. Unless the Parties otherwise agree in writing and,
if applicable, subject to the indemnification obligations and procedure set
forth in Section 11.4 below, each Party shall have the right to defend itself
against a suit that names it as a defendant. Neither Party shall enter into any
settlement of any claim described in this Section 9.5 that adversely affects the
other Party’s rights or interests without such other Party’s written consent,
which consent shall not be unreasonably conditioned, withheld or delayed. In any
event, the Parties shall reasonably assist one another and cooperate in any such
litigation at the other Party’s request and expense.
9.6.2    Infringement by Third Parties.
(a)    If any Array Patent or Collaboration Patent is infringed by a Third Party
in any country in connection with the manufacture, use and sale of a product
substantially similar to a Licensed Product in such country, Celgene shall have
the primary right, but not the obligation to institute, prosecute, and control
any action or proceeding with respect to such infringement of such Patent, by
counsel of its own choice, and Array shall have the right, at its own expense,
to be represented in that action by counsel of its own choice. If Celgene fails
to bring an action or proceeding or sublicense such Third Party (if permitted
under this Agreement) within a period of one hundred twenty (120) days after a
written request by Array to enforce the Patent rights licensed to Celgene
hereunder, Array shall have the right to bring and control any such action by
counsel of its own choice, and Celgene shall have the right to be represented in
any such action by counsel of its own choice at its own expense.
(b)    If one Party brings any such action or proceeding in accordance with this
Section 9.6.2, the second Party agrees to be joined as a party plaintiff and to
give the first Party reasonable assistance and authority to file and prosecute
the suit. The costs and expenses of the Party bringing suit under this Section
shall be borne by such Party, and any damages or other monetary awards recovered

-34-

--------------------------------------------------------------------------------



shall be shared as follows: [ * ], and then (i) if Celgene is the Party that
brings such action or proceeding, then [ * ], or (ii) if Array is the Party that
brings such action or proceeding, then [ * ]. A settlement or consent judgment
or other voluntary final disposition of a suit under this Section 9.6.2 may be
entered into without the consent of the Party not bringing the suit; provided
that such settlement, consent judgment or other disposition does not admit the
invalidity or unenforceability of any Array Patent or any Collaboration Patent
Controlled by Array if entered by Celgene and provided further, that any rights
to continue the infringing activity in such settlement, consent judgment or
other disposition shall be limited to those rights that the granting Party
otherwise has the right to grant.
9.7    Patent Marking. Celgene shall mark (or caused to be marked) all Licensed
Products marketed and sold hereunder with appropriate Array Patent or
Collaboration Patent numbers or indicia at Array’s request to the extent
permitted by law, in those countries in which such notices impact recoveries of
damages or remedies available with respect to infringements of Patents. Array
shall mark (or caused to be marked) all Development Compounds and Abandoned
Products subject to the license granted to Array under Section 5.3 above and
marketed and sold by Array with appropriate Celgene Patent or Collaboration
Patent numbers or indicia at Celgene’s request to the extent permitted by law,
in those countries in which such notices impact recoveries of damages or
remedies available with respect to infringements of Patents.
ARTICLE X    
CONFIDENTIALITY
10.1    Confidentiality; Exceptions. Except to the extent expressly authorized
by this Agreement or otherwise agreed in writing, the Parties agree that the
receiving Party shall keep confidential and shall not publish or otherwise
disclose and shall not use for any purpose other than as provided for in this
Agreement any Information and other confidential and proprietary information and
materials furnished to it by the other Party pursuant to this Agreement
(collectively, “Confidential Information”). Notwithstanding the foregoing,
Confidential Information shall not be deemed to include information and
materials to the extent that it can be established by written documentation by
the receiving Party that such information or material:

-35-

--------------------------------------------------------------------------------



(a)    was already known to the receiving Party, other than under an obligation
of confidentiality (except to the extent such obligation has expired or an
exception is applicable under the relevant agreement pursuant to which such
obligation was established), at the time of disclosure;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;
(d)    was independently developed by the receiving Party without any use of or
reference to the disclosing Party’s Confidential Information, as demonstrated by
documented evidence prepared contemporaneously with such independent
development; or
(e)    was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others.
It is understood that Confidential Information that is assigned to a Party under
Section 9.2.2 shall be considered Confidential Information of the Party to whom
such Confidential Information is assigned.
10.2    Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, each Party may use and disclose Confidential Information of the other
Party as follows: (a) under appropriate confidentiality provisions substantially
equivalent to those in this Agreement, in connection with the performance of its
obligations or exercise of rights granted or reserved by such Party in this
Agreement (including, in the case of Celgene, the rights to develop and
commercialize Collaboration Compounds, Collaboration Back-Up Compounds and
Licensed Products; and in the case of Array, to develop and commercialize
Development Compounds and Development Back-Up Compounds for which the Celgene
Product Option has expired or been terminated and Abandoned Products; and in the
case of either Party, to grant sublicenses as expressly permitted hereunder) and
complying with the terms of

-36-

--------------------------------------------------------------------------------



agreements with Third Parties; (b) to the extent such disclosure is reasonably
necessary in filing for, prosecuting or maintaining Patents, copyrights and
trademarks (including applications therefor), prosecuting or defending
litigation, complying with applicable governmental regulations, obtaining and
maintaining regulatory approvals (including Marketing Approvals), conducting
preclinical or clinical trials, marketing Licensed Products (in the case of
Celgene) or products containing Development Compounds or Development Back-Up
Compounds for which the Celgene Product Option has expired or been terminated
and/or Abandoned Products (in the case of Array), or as otherwise required by
applicable laws or court order (including securities laws, regulations and
guidances); provided, however, that if a Party is required by law or regulation
to make any such disclosure of the other Party’s Confidential Information such
Party will, except where impracticable for necessary disclosures (for example in
the event of medical emergency), give reasonable advance notice to the other
Party of such disclosure requirement and, except to the extent inappropriate in
the case of Patent applications, will use commercially reasonable efforts to
secure confidential treatment of such Confidential Information required to be
disclosed; (c) in communication with existing and potential investors,
consultants, advisors (including financial advisors, lawyers and accountants) or
others on a need-to-know basis, in each case under appropriate confidentiality
provisions substantially similar to those in this Agreement; or (d) to the
extent mutually agreed to by the Parties.
10.3    Scientific Publications. During the Option Term for a particular Target,
(a) neither Party shall publish or present the results of activities carried out
under this Agreement with respect to such Target, and (b) to the extent any
clinical site or investigator has any right to publish, present or otherwise
publicly disclose any data or results from any clinical trial conducted
hereunder, the Party contracting with such clinical site and/or investigator
shall require same to (i) provide each Party with a copy of each proposed
publication, presentation or other disclosure and (ii) grant each Party the
right to review, comment on, require the deletion of its Confidential
Information from and delay, for the purpose of filing intellectual property
applications, submission of each such publication, presentation or other
disclosure or presentation. Thereafter, each Party shall have the right to
publish on the particular Target(s) to which it has or retains rights hereunder
(i.e., Celgene shall have the right to publish on the Targets to which
Collaboration Compounds and Collaboration Back-Up Compounds are directed, and
Array shall have the right to publish on the other Targets), but not the other
Targets, provided, however, that

-37-

--------------------------------------------------------------------------------



each Party shall submit any proposed publication containing the disclosing
Party’s Confidential Information to the other Party at least thirty (30) days in
advance to allow that Party to review such planned public disclosure. The
reviewing Party will promptly review such proposed publication and make any
objections that it may have to the publication of Confidential Information of
the reviewing Party contained therein. The publishing Party shall consider in
good faith any comments provided by the other Party during such thirty (30) day
period. Should the reviewing Party make an objection to the publication of any
such Confidential Information, then the Parties shall discuss the advantages and
disadvantages of publishing or disclosing such information. Notwithstanding the
foregoing, each Party shall have the right to publicly disclose any information,
including Confidential Information, pertaining to safety or efficacy of a
Compound and/or any Licensed Product that such Party, in the reasonable opinion
of its legal counsel, it is obligated or ethically bound to disclose. The
contribution of each Party shall be noted in all publications or presentations
by acknowledgment or co-authorship, whichever is appropriate. This Section shall
not be deemed to limit the Parties’ obligations under Section 10.1 above.
10.4    Publicity.
10.4.1    Confidential Terms. Each of the Parties agrees not to disclose to any
Third Party the terms and conditions of this Agreement without the prior written
consent of the other Party, except each Party may disclose the terms of this
Agreement: (a) to advisors (including financial advisors, lawyers and
accountants), existing and potential investors, others on a need-to-know basis
and to Third Parties to the extent necessary to comply with the terms of
agreements with such Third Parties, in each case under circumstances and/or
obligations of confidentiality that reasonably protect the confidentiality
thereof; and (b) to the extent necessary to comply with applicable laws and
court orders (including securities laws, regulations and guidances); provided
that in the case of the foregoing paragraph (b), the disclosing Party shall
promptly notify the other Party and (other than in the case where such
disclosure is necessary, in the reasonable opinion of the disclosing Party’s
legal counsel, to comply with securities laws, regulations or guidances) allow
the other Party a reasonable opportunity to oppose with the body initiating the
process and, to the extent allowable by law, to seek limitations on the portion
of this Agreement that is required to be disclosed. Notwithstanding the
foregoing, the Parties shall agree upon

-38-

--------------------------------------------------------------------------------



a joint press release to announce the execution of this Agreement, together with
a corresponding Question & Answer outline for use in responding to inquiries
about this Agreement; thereafter, Celgene and Array may each disclose to Third
Parties the information contained in such press release and Question & Answer
outline without the need for further approval by the other.
10.4.2    Publicity Review. The Parties acknowledge the importance of supporting
each other’s efforts to publicly disclose results and significant developments
regarding Collaboration Compounds and Licensed Products and other activities in
connection with this Agreement, beyond what may be strictly required by
applicable law or regulation, and each Party may make such disclosures from time
to time with the approval of the other Party, which approval shall not be
unreasonably withheld, conditioned or delayed. Such disclosures may include
achievement of milestones under Section 6.2 or 6.3, significant events in the
research, development and regulatory process with respect to a Collaboration
Compound or Licensed Product or commercialization activities and the like. When
a Party (the “Requesting Party”) elects to make any such public disclosure under
this Section 10.4.2, it will give the other Party (the “Cooperating Party”)
reasonable written notice to allow the Cooperating Party to review and comment
on such statement, it being understood that if the Cooperating Party does not
notify the Requesting Party in writing within ten (10) business days of such
notice (or such shorter period if required by applicable law and expressly set
forth in the applicable notice; or, if the nature of the announcement does not
permit the usual ten (10) business day waiting period, then two (2) business
days, provided that the Cooperating Party’s head of investor relations is
notified directly in writing) of any reasonable objections as contemplated in
this Section 10.4.2, such disclosure shall be deemed approved, and in any event
the Cooperating Party shall work diligently and reasonably to agree on the text
of any proposed disclosure in an expeditious manner. The principles to be
observed in such disclosures shall be accuracy, compliance with applicable laws,
rules, regulations and regulatory guidance documents, reasonable sensitivity to
potential negative reactions of applicable Regulatory Authorities (including the
FDA) and the need to keep investors and others informed regarding the Requesting
Party’s business. Accordingly, the Cooperating Party shall not withhold or delay
its approval of a proposed disclosure that complies with such principles.

-39-

--------------------------------------------------------------------------------



10.5    Prior Non-Disclosure Agreements. Upon execution of this Agreement, the
terms of this Article 10 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties. Any information disclosed by a
Party under such prior agreement shall be deemed such Party’s Confidential
Information and shall be subject to the terms of this Article 10.
10.6    Expiration. Each Party’s obligations under this Article 10 shall survive
for a period of five (5) years after the expiration or termination of this
Agreement.
ARTICLE XI    
REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION
11.1    General Representations and Warranties. Each Party represents and
warrants to the other that:
(a)    it is duly organized and validly existing under the laws of its state of
incorporation, and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;
(b)    it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action;
(c)    this Agreement is legally binding upon it and enforceable in accordance
with its terms. The execution, delivery and performance of this Agreement by it
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it;
(d)    it has not granted, and shall not grant during the term of this
Agreement, any right to any Third Party which would conflict with the rights
granted to the other Party hereunder; and

-40-

--------------------------------------------------------------------------------



(e)    it is not aware of any action, suit or inquiry or investigation
instituted by any person or governmental agency which could reasonably question
or threaten the validity of this Agreement.
11.2    Array’s Representations, Warranties and Covenants. Array represents,
warrants and covenants that as of the Effective Date:
(a)    Array owns all right, title and interest in and to all Array Patents in
existence as of the Effective Date;
(b)    as of the Effective Date Array does not have any obligation to any Third
Party that conflicts with this Agreement or its obligations hereunder, and Array
has not granted, and will not grant during the term of this Agreement, rights to
any Third Party under the Array Technology or Array’s interest in the
Collaboration Technology that conflict with the rights granted to Celgene
hereunder;
(c)    Array has not received any written notice of any threatened claims or
litigation seeking to invalidate or otherwise challenge the Array Patents or
Array’s rights therein;
(d)    to its knowledge, none of the Array Patents are subject to any pending
re-examination, opposition, interference or litigation proceedings;
(e)    Array shall not [ * ]; and
(f)    After [ * ].
11.3    Disclaimer of Warranties. ARRAY AND CELGENE EXPRESSLY DISCLAIM ANY
GUARANTEE THAT THE DISCOVERY PROGRAM WILL BE SUCCESSFUL, IN WHOLE OR IN PART.
THE FAILURE OF THE PARTIES TO SUCCESSFULLY DEVELOP COMPOUNDS, DEVELOPMENT
COMPOUNDS, COLLABORATION COMPOUNDS OR LICENSED PRODUCTS WILL NOT CONSTITUTE A
BREACH OF ANY REPRESENTATION OR WARRANTY OR OTHER OBLIGATION UNDER THIS
AGREEMENT. EXCEPT AS SET FORTH IN THIS AGREEMENT, ARRAY AND CELGENE MAKE NO
WARRANTIES OR CONDITIONS

-41-

--------------------------------------------------------------------------------



OF ANY KIND (EXPRESS, IMPLIED, STATUTORY OR OTHERWISE) WITH RESPECT TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING THE ARRAY TECHNOLOGY, COLLABORATION
TECHNOLOGY OR CELGENE TECHNOLOGY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES.
11.4    Indemnification.
11.4.1    Indemnification by Array. Array hereby agrees to defend, hold harmless
and indemnify (collectively “Indemnify”) Celgene and its Affiliates, and its and
their agents, directors, officers, employees and consultants (the “Celgene
Indemnitees”) from and against any liability or expense (including reasonable
legal expenses and attorneys’ fees) (collectively “Losses”) resulting from
suits, claims, actions and demands, in each case brought by a Third Party (each,
a “Third-Party Claim”) arising out of: (i) a breach of any of Array’s
representations and warranties under Sections 11.1 or 11.2 or any other material
breach of this Agreement by Array; (ii) personal injury resulting from the
performance of activities by Array under the Discovery Program; (iii) the
development, manufacture, commercialization, storage, handling, use, sale, offer
for sale or importation of Development Compounds subject to the license granted
to Array in Section 5.3 above and Abandoned Products or other exercise of the
licenses granted hereunder, in each case by or under authority of Array; or (iv)
the gross negligence or intentional misconduct of any Array Indemnitee in the
performance of activities under this Agreement. Array’s obligation to Indemnify
the Celgene Indemnitees pursuant to this Section 11.4.1 shall not apply to the
extent that any such Losses are Losses for which Celgene is obligated to
Indemnify the Array Indemnitees pursuant to Section 11.4.2 below.
11.4.2    Indemnification by Celgene. Celgene hereby agrees to Indemnify Array
and its Affiliates, and its and their agents, directors, officers, employees and
consultants (the “Array Indemnitees”) from and against any and all Losses
resulting from Third-Party Claims arising out of: (i) a breach of any of
Celgene’s representations and warranties under Section 11.1 or any other
material breach of this Agreement by Celgene; (ii) personal injury resulting
from the performance of activities by Celgene under the Discovery Program; (iii)
the development, manufacture, commercialization, storage, handling, use, sale,
offer for sale or importation of Collaboration Compounds, Collaboration

-42-

--------------------------------------------------------------------------------



Back-Up Compounds and/or Licensed Products or other exercise of the licenses
granted hereunder, in each case by or under authority of Celgene; or (iv) the
gross negligence or intentional misconduct of any Celgene Indemnitee in the
performance of activities under this Agreement. Celgene’s obligation to
Indemnify the Array Indemnitees pursuant to the foregoing sentence shall not
apply to the extent that any such Losses are Losses for which Array is obligated
to Indemnify the Celgene Indemnitees pursuant to Section 11.4.1 above.
11.4.3    Procedure. To be eligible to be Indemnified hereunder, the indemnified
Party shall provide the indemnifying Party with prompt written notice of the
Third-Party Claim giving rise to the indemnification obligation pursuant to this
Section 11.4 and the exclusive right to defend (with the reasonable cooperation
of the indemnified Party) or settle any such claim using counsel of its choice;
provided, however, that the indemnifying Party shall not enter into any
settlement that admits fault, wrongdoing or damages without the indemnified
Party’s written consent, such consent not to be unreasonably withheld,
conditioned or delayed. The indemnified Party shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the indemnifying Party.
ARTICLE XII    
TERM AND TERMINATION
12.1    Term. Unless earlier terminated, this Agreement and the payment
obligations under Article 6 will continue in effect, on a Licensed
Product-by-Licensed Product and country-by-country basis until Celgene has no
remaining royalty payment obligations in such country with respect to such
Licensed Product pursuant to Section 6.5 above. Effective upon the expiration
(but not earlier termination) of this Agreement, on a Licensed
Product-by-Licensed Product and country-by-country basis, Array hereby grants to
Celgene a fully-paid-up, royalty-free license under Array Technology and Array’s
interest in Collaboration Technology to make, have made, use, sell, offer for
sale and import such Collaboration Compounds, Collaboration Back-Up Compounds
and Licensed Products in such country(ies) without further payment or
consideration to Array.
12.2    Termination For Breach.

-43-

--------------------------------------------------------------------------------



12.2.1    Termination. In the event a Party shall have materially breached or
defaulted in the performance of any of its material obligations hereunder, the
other Party may terminate this Agreement in accordance with this Section 12.2.
The non-breaching Party shall provide written notice to the other Party of its
material breach or default in the performance of any of its material
obligations. If the Party receiving such notice disputes that the non-breaching
Party is entitled to terminate this Agreement under this Section 12.2.1
(including, without limitation, whether a breach or default occurred or whether
such breach or default was material), then the matter shall be referred to
binding arbitration pursuant to Section 12.2.2 below. Any permitted termination
shall become effective (a) if no arbitration occurs, ninety (90) days after the
effective date of such notice, (b) if arbitration is resolved in favor of the
non-breaching Party, ninety (90) days after the arbitrator’s ruling, unless, in
either case, the breaching Party (or any other party on its behalf) has cured
any such breach or default prior to the expiration of the ninety (90) day
period. Notwithstanding the foregoing, in the event of a failure to perform a
material obligation under this Agreement that is capable of being cured, but is
not reasonably capable of being cured within the ninety (90) day cure period,
provided that (i) the breaching Party proposes within such ninety (90) day
period a written plan to cure such non-performance within a defined time frame,
(ii) such written plan and timeframe are reasonably acceptable to the
non-breaching Party, and (iii) the breaching Party makes good faith efforts to
cure such default and to implement such written cure plan, then the
non-breaching Party may not terminate this Agreement for so long as the
breaching Party is diligently pursuing such cure; provided, however, that the
breaching Party shall lose its right to continue to cure pursuant to this
sentence if at any time such Party ceases to make a good faith effort to cure
such default for a period exceeding fourteen (14) days during the extended cure
period or if such Party fails to cure such default within the defined time
frame, and in such case the notifying Party shall have the right to terminate
immediately on written notice to the breaching Party. The right of either Party
to terminate this Agreement as herein above provided shall not be affected in
any way by its waiver of, or failure to take action with respect to, any
previous default or non-performance.
12.2.2    Arbitration. In the event a Party disputes whether the other Party is
entitled to terminate this Agreement under Section 12.2.1 above, then the matter
shall be finally settled by binding arbitration, held in Chicago, Illinois.

-44-

--------------------------------------------------------------------------------



(a)    Choice of Arbitrators and Governing Rules. The Parties shall use their
best efforts to mutually agree upon one (1) arbitrator; provided, however, that
if the Parties have not done so within ten (10) days after initiation of
arbitration hereunder, or such longer period of time as the Parties have agreed
to in writing, then there shall be three (3) arbitrators, including one nominee
of Array, one nominee of Celgene, and a third person selected by said nominees.
The arbitrator’s(s’) ruling shall be final and binding upon the Parties. The
Party against which the arbitrator(s) rule shall bear all costs of such
arbitration, and additionally, the prevailing Party shall be entitled to
reasonable attorneys’ fees and costs to be fixed by the arbitrator(s). Any
arbitration conducted pursuant to this Article 12.2.2 shall be in accordance
with the then-current Commercial Arbitration Rules of the American Arbitration
Association. The Parties shall use diligent efforts to cause the completion of
any such arbitration within one hundred eighty (180) days following a request by
any Party for such arbitration.
(b)    Injunctive Relief. Notwithstanding the above, pending the outcome of any
arbitration proceedings, the non-breaching Party shall be entitled to apply to
any court having jurisdiction over the allegedly breaching party seeking
injunctive relief (interim, interlocutory and/or final) to prevent the allegedly
breaching party from breaching or continuing to breach any of its obligations
under this Agreement.
12.3    Termination Upon Notice.
12.3.1    Termination by Celgene on Notice. Celgene may terminate this Agreement
upon six (6) months’ written notice to Array.
12.3.2    Termination by Celgene on a Product-by-Product Basis. In addition,
Celgene may terminate this Agreement as to the Collaboration Compound, the
Collaboration Back-Up Compound and any Licensed Product incorporating such
Collaboration Compound or Collaboration Back-Up Compound (an “Abandoned
Product”) by so notifying Array, which termination shall be effective six (6)
months after the date of such notice. On and from the effective date of any such
termination by Celgene pursuant to this Section 12.3.2, such Collaboration
Compound or Collaboration Back-Up Compound shall cease to be a Collaboration
Compound or Collaboration Back-Up Compounds, respectively, for all purposes of
this Agreement.

-45-

--------------------------------------------------------------------------------



12.3.3    For each Abandoned Product for which rights revert to Array under this
Section 12.3, Array and Celgene shall, at Array’s request, transfer to Array any
MAA or Marketing Approval and all clinical test data in Celgene’s possession or
control for such Abandoned Product, provide any surplus quantities of such
Licensed Product [ * ], negotiate with Array in good faith for a royalty-bearing
license to any intellectual property Controlled by Celgene necessary for Array
to develop, make, have made, use, sell, offer for sale and import Abandoned
Products, and enter into any other commercially reasonable arrangements as the
Parties may mutually agree; provided that Array shall reimburse Celgene for any
out-of-pocket costs reasonably incurred at Array’s request to effectuate such
transfer. Notwithstanding the foregoing, for each Abandoned Product for which
rights revert to Array under this Section 12.3, Celgene hereby grants Array a
world-wide, royalty-free, non-exclusive right and license under Manufacturing
Technology (defined below), solely to develop, make, have made, use, sell, offer
for sale and import such Abandoned Product; provided that Array reimburses
Celgene for its out-of-pocket costs incurred in creating such Manufacturing
Technology; and provided further that such license shall include the right to
grant sublicenses to Third Parties identified to Celgene, but not to authorize
further sublicenses. “Manufacturing Technology” shall mean Celgene intellectual
property comprising a method of manufacturing an Abandoned Product that is
included in Celgene’s MAA or Marketing Approval for such Abandoned Product.
12.4    Termination on Bankruptcy. Either Party may terminate this Agreement,
if, at any time, the other Party shall file in any court or agency pursuant to
any statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of the Party or of substantially all of its assets, or if
the other Party proposes a written agreement of composition or extension of
substantially all of its debts, or if the other Party shall be served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition shall not be dismissed within sixty (60) days after the filing thereof,
or if the other Party shall propose or be a party to any dissolution or
liquidation, unless in connection with such dissolution or liquidation this
Agreement is assigned under Section 12.4, or if the other Party shall make an
assignment of substantially all of its assets for the benefit of creditors.
Notwithstanding the foregoing, the rights and licenses granted to Celgene and to
Array under Sections 5.2 and 5.3 above are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code,

-46-

--------------------------------------------------------------------------------



licenses of rights to “intellectual property” as defined under Section 101 of
the United States Bankruptcy Code. The Parties acknowledge and agree that
Celgene and Array, as applicable, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the United States Bankruptcy Code.
12.5    Effect of Termination.
12.5.1    Accrued Rights, Surviving Obligations. Termination, relinquishment or
expiration of this Agreement for any reason shall be without prejudice to any
obligations which shall have accrued prior to such termination, relinquishment
or expiration, including the payment obligations under Article 6 hereof and any
and all damages arising from any breach hereunder.
12.5.2    Certain Terminations. In addition to the provisions of Section 12.6,
the following shall apply.
(a)    Notwithstanding anything herein to the contrary, (i) Celgene shall not be
obligated to pay any payment otherwise payable under Section 6.2 as a result of
occurrence of a Development Milestone if the Development Milestone occurs after
the effective date of a termination pursuant to Section 12.2, 12.3 or 12.4 above
and (ii) in the event that [ * ] terminates this Agreement [ * ], the following
shall apply:
(i)    if such termination is [ * ], then (1) if Celgene has exercised the
Celgene Product, (A) [ * ] shall survive without [ * ], (B) [ * ] rights and [ *
] obligations under [ * ] shall survive, and (C) [ * ] obligations under [ * ]
shall survive until [ * ] (y) such time as the [ * ] and (z) [ * ]; or (2) if
Celgene has not exercised the Celgene Product Option, then (A) [ * ] shall have
the right to [ * ], in its sole discretion, up to [ * ], (B) [ * ] shall survive
and include [ * ], and in connection therewith, [ * ], (C) [ * ] shall survive
without [ * ], (D) [ * ] shall immediately terminate, (E) [ * ] rights and [ * ]
obligations under [ * ] shall survive, and (F) [ * ] obligations under [ * ]
shall survive until [ * ] (y) such time as [ * ] and (z) [ * ];
(ii)    if such termination is based on [ * ], [ * ] shall have the right, in
its sole discretion, to either (1) [ * ], in which event (A) [ * ] shall survive
and shall include [ * ], and

-47-

--------------------------------------------------------------------------------



in connection therewith, [ * ], (B) [ * ] shall survive with respect to such
Compound(s) [ * ], (C) [ * ] rights and [ * ] obligations under [ * ] shall
survive, and (D) [ * ] obligations under [ * ] shall survive with respect to
such Target until [ * (y) such time as the [ * ] and (z) [ * ]; or (2) terminate
the Agreement with respect to such Target, in which event [ * ] and [ * ].
(iii)    if such termination is [based on a breach or default] other than as set
forth in subsections (i) or (ii) above, then (1) if Celgene has exercised the
Celgene Product Option, (A) [ * ] shall survive, except that [ * ] under [ * ],
as the only [ * ], shall be [ * ], (B) [ * ] rights and [ * ] obligations under
[ * ] shall survive, and (C) [ * ] obligations under [ * ] shall continue for [
* ] as if this Agreement had not been terminated; or (2) if Celgene has not
exercised the Celgene Product Option, then (A) [ * ] shall have the right to [ *
], in its sole discretion, [ * ], (B) [ * ] shall survive and [ * ], and in
connection therewith, [ * ], (C) [ * ] shall survive, except that [ * ] under [
* ], as the only [ * ], shall be [ * ], (D) [ * ] shall immediately terminate,
(E) [ * ] rights and [ * ] obligations under [ * ] shall survive, and (F) [ * ]
obligations under [ * ] shall continue for [ * ] as if this Agreement had not
been terminated.
(b)    Further, in the event of a termination of this Agreement [ * ], or
termination by [ * ]: (1) all Licensed Products, Collaboration Compounds and
Collaboration Back-Up Compounds then being developed or commercialized by
Celgene shall [ * ]; provided, however, if such termination is [ * ], [ * ]
shall grant [ * ] a [ * ]; (2) [ * ] shall survive; and (3) [ * ] rights and [ *
] obligations under [ * ] shall survive. From and after the effective date of
termination for the events described in this Section 12.5.2(b), [ * ] shall have
no further obligations under this Agreement beyond those obligations that
survive termination in such events as specified in this Section 12.5.2(b) and
Section 12.5.3 below.
12.5.3    Survival. Articles 1, 10 (subject to expiration pursuant to Section
10.6) and 13 (except for Sections 13.3.2 and 13.4) and Sections 5.3 (unless such
Section is terminated by Array pursuant to Section 5.6.3(b)(ii)(2) or terminated
in accordance with Section 12.5.2(a)), 9.1, 9.2, 9.3, 11.3, 11.4, 12.5 and 12.6
shall survive the expiration and any termination of this Agreement; and
Section 5.2 shall survive the expiration but not an earlier termination (except
as provided above) of this Agreement.

-48-

--------------------------------------------------------------------------------



12.6    Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected, all other remedies
will remain available except as agreed to otherwise herein or separately by the
Parties in writing.
ARTICLE XIII    
MISCELLANEOUS
13.1    Dispute Resolution. Except for any disagreements that are within the
authority of the JRC as provided in Article 2 above or disagreements under
Section 12.2.1 above, which disagreements shall be resolved in accordance with
Section 2.2.3 or Section 12.2.2 above, respectively, the Parties agree that any
disputes arising with respect to the interpretation, enforcement, termination or
invalidity of this Agreement (each, a “Dispute”), the Dispute shall first be
presented to the Parties’ respective head of research or his/her designee for
resolution. If each Party’s head of research or his/her designee cannot resolve
such Dispute within thirty (30) days or such longer period of time as such heads
of research or their respective designees may agree, either Party may initiate
legal proceedings with respect thereto. Notwithstanding anything in this
Section 13.1 to the contrary, each Party shall each have the right to apply to
any court of competent jurisdiction for appropriate interim or provisional
relief, as necessary to protect the rights or property of such Party.
13.2    Governing Law. This Agreement and all questions regarding its validity
or interpretation, or the performance or breach of this Agreement, shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without reference to conflicts of laws principles.
13.3    Assignment.
13.3.1    General. This Agreement shall not be assignable by either Party to any
Third Party hereto without the written consent of the other Party hereto, except
that either Party may assign this Agreement, without the written consent of the
other Party, to an entity that acquires all or substantially all of the business
or assets of the assigning Party to which this Agreement pertains, whether by
merger, acquisition, sale or otherwise, provided that the acquirer assumes this
Agreement in writing or by operation of law. In addition, either Party shall
have the right to assign this Agreement to an Affiliate upon written notice to
the non-assigning Party; provided that: (a) the assigning Party

-49-

--------------------------------------------------------------------------------



guarantees the performance of this Agreement by such Affiliate; and (b) if the
non-assigning Party reasonably believes that such assignment could result in
material adverse tax consequences to the non-assigning Party, such assignment
shall not be made without the non-assigning Party’s consent. Subject to the
foregoing, this Agreement inure to the benefit of each Party and its successors
and permitted assigns. Any assignment in contravention of this Section 13.3
shall be null and void.
13.3.2    Certain Matters Relating to Acquisitions. In the event (i) Celgene
assigns this Agreement to an entity that acquires all or substantially all of
the business or assets of Celgene, or (ii) Celgene merges or consolidates or
enters into a similar transaction with an entity in which such entity becomes an
Affiliate of Celgene (each such event, a “Subject Transaction”), and, as a
result of the Subject Transaction, Celgene (or its successor) is thereafter
required to divest, or chooses to license, one or more Licensed Products to a
Third Party, Celgene (or its successor) shall so notify Array and provide Array
an opportunity to purchase or license such rights on terms to be discussed at
the time.
13.4    Force Majeure. If the performance of any part of this Agreement by a
Party is prevented, restricted, interfered with or delayed by an occurrence
beyond the control of such Party (and which did not occur as a result of such
Party’s financial condition, negligence or fault), including fire, earthquake,
flood, embargo, power shortage or failure, acts of war or terrorism,
insurrection, riot, lockout or other labor disturbance, governmental acts or
orders or restrictions, acts of God (for the purposes of this Agreement, a
“force majeure event”), such Party shall, upon giving written notice to the
other Party, be excused from such performance to the extent of such prevention,
restriction, interference or delay; provided that the affected Party shall use
its reasonable efforts to avoid or remove such causes of non-performance and
shall continue performance with the utmost dispatch whenever such causes are
removed.
13.5    Notices. Unless otherwise agreed by the Parties or specified in this
Agreement, all notices required or permitted to be given under this Agreement
shall be in writing and shall be sufficient if: (a) personally delivered;
(b) sent by registered or certified mail (return receipt requested and postage
prepaid); (c) sent by express courier service providing evidence of receipt and
postage prepaid where applicable; or (d) sent by facsimile transmission (receipt
verified and a copy promptly sent by another

-50-

--------------------------------------------------------------------------------



permissible method of providing notice described in paragraphs (a), (b) or (c)
above), to address for a Party set forth below, or such other address for a
Party as may be specified in writing by like notice:


To Array:
Array BioPharma, Inc.
3200 Walnut Street
Boulder, CO 80301  
Attention: Chief Operating Officer
Phone: (303) 381-6699 
Facsimile: (303) 381-6697
To Celgene:
Celgene Corporation
86 Morris Avenue
Summit, NJ 07901
Attention: President of Research
Telephone: (908) 673-9000
Facsimile: (908) 673-2766
With a copy to:
Array BioPharma Inc.
3200 Walnut Street
Boulder, CO 80301
Attention: General Counsel
Phone: (303) 381-6679 
Facsimile: (303) 386-1290
With a copy to:
Celgene Corporation
86 Morris Avenue
Summit, NJ 07901
Attention: General Counsel
Telephone: (908) 673-9000
Facsimile: (908) 673-2771

Any such notices shall be effective upon receipt by the Party to whom it is
addressed, or within three (3) business days of dispatch, whichever is earlier.
13.6    Waiver. Except as otherwise expressly provided in this Agreement, any
term of this Agreement may be waived only by a written instrument executed by a
duly authorized representative of the Party waiving compliance. The delay or
failure of either Party at any time to require performance of any provision of
this Agreement shall in no manner affect such Party’s rights at a later time to
thereafter enforce such provision. No waiver by either Party of any condition or
term in any one or more instances shall be construed as a further or continuing
waiver of such condition or term or of another condition or term.

-51-

--------------------------------------------------------------------------------



13.7    Severability. If any provision of this Agreement should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties shall negotiate in
good faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions of this
Agreement shall remain in full force and effect in such jurisdiction and shall
be liberally construed in order to carry out the intentions of the Parties
hereto as nearly as may be possible. Such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
such provision in any other jurisdiction.
13.8    Entire Agreement. This Agreement (including the Exhibits attached
hereto) constitutes the entire agreement between the Parties relating to its
subject matter, and supersedes all prior and contemporaneous agreements,
representations or understandings, either written or oral, between the Parties
with respect to such subject matter. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as set forth herein and therein.
13.9    Modification. No modification, amendment or addition to this Agreement,
or any provision hereof, shall be effective unless reduced to writing and signed
by a duly authorized representative of each Party. No provision of this
Agreement shall be varied, contradicted or explained by any oral agreement,
course of dealing or performance or any other matter not set forth in an
agreement in writing and signed by a duly authorized representative of each
Party.
13.10    Independent Contractors. Nothing contained in this Agreement is
intended, or shall be deemed or construed to create any relationship of employer
and employee, agent and principal, partnership or joint venture between the
Parties. Each Party is an independent contractor. Neither Party shall assume,
either directly or indirectly, any liability of or for the other Party. Neither
Party shall have any express or implied right or authority to assume or create
any obligations on behalf of, or in the name of, the other Party, nor to bind
the other Party to any contract, agreement or undertaking with any Third Party.
13.11    Interpretation. The captions to the several Articles and Sections of
this Agreement are included only for convenience of reference and shall not in
any way affect the construction of, or be

-52-

--------------------------------------------------------------------------------



taken into consideration in interpreting, this Agreement. In this Agreement: (a)
the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; (b) references to the singular shall include the
plural and vice versa; (c) references to masculine, feminine and neuter pronouns
and expressions shall be interchangeable; and (d) the words “herein” or
“hereunder” relate to this Agreement. Each accounting term used herein that is
not specifically defined herein shall have the meaning given to it under GAAP,
but only to the extent consistent with its usage and the other definitions in
this Agreement.
13.12    Counterparts. This Agreement may be executed in two (2) counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.
[Remainder of page intentionally left blank; signature page follows]



-53-

--------------------------------------------------------------------------------

EXHIBIT 10.2


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



IN WITNESS WHEREOF, the Parties have caused this Drug Discovery and Development
Agreement to be executed by their duly authorized representatives as of the date
and year first written above.


ARRAY BIOPHARMA INC.
By: ___________________________________
Name: _________________________________
Title: __________________________________
Date: __________________________________


CELGENE CORPORATION
By: ___________________________________
Name: _________________________________
Title: __________________________________
Date: __________________________________


CELGENE ALPINE INVESTMENT CO., LLC
By: ___________________________________
Name: _________________________________
Title: __________________________________
Date: __________________________________

By:     ___________________________________
Name: _________________________________
Title: __________________________________
Date: __________________________________



--------------------------------------------------------------------------------

EXHIBIT 10.2


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



Attachment A
[ * ]


[ * ]



--------------------------------------------------------------------------------



Schedule 9.5.2
Array Existing Patents
Family A
Country
Application No./
Publication No
Status
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
 [ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]




-2-

--------------------------------------------------------------------------------



Family B
Country
Application No./
Publication No
Status
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]




-3-